In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                            No. 14-988V
                                      Filed: February 6, 2015
                                            Unpublished

****************************
PAULA SIMS,                               *
                                          *
                     Petitioner,          *       Ruling on Entitlement; Concession;
                                          *       Influenza or Flu Vaccine;
                                          *       Shoulder Injury Related to Vaccine
SECRETARY OF HEALTH                       *       Administration; SIRVA; Special
AND HUMAN SERVICES,                       *       Processing Unit
                                          *
                     Respondent.          *
                                          *
****************************
Patricia Finn, Esq., Piermont, NY for petitioner.
Justine Walters, Esq., U.S. Department of Justice, Washington, DC for respondent.

                                     RULING ON ENTITLEMENT1

Vowell, Chief Special Master:

       On October 15, 2014, Paula Sims filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq,2 [the
“Vaccine Act” or “Program”]. Petitioner alleges that she suffered a shoulder injury which
was caused in fact by the influenza vaccination she received on October 17, 2011.
Petition at 1. The case was assigned to the Special Processing Unit of the Office of
Special Masters.

       On February 6, 2015, respondent filed her Rule 4(c) report in which she
concedes “that petitioner is entitled to compensation for the left shoulder injury she
sustained following receipt of her October 17, 2011, flu vaccination.” Respondent’s
Rule 4(c) Report at 1. Respondent believes “that petitioner’s injury is consistent with a
shoulder injury related to vaccine administration (“SIRVA”), and that petitioner’s injury is

1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I intend to
post it on the United States Court of Federal Claims' website, in accordance with the E-Government Act
of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501
note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2006).
not due to factors unrelated to her October 17, 2011, flu vaccination.” Id. at 4.
Respondent further agrees that the other statutory and jurisdictional issues are satisfied
in this case. Id.

       In view of respondent’s concession and the evidence before me, I find that
petitioner is entitled to compensation.

                                  s/Denise K. Vowell
                                  Denise K. Vowell
                                  Chief Special Master




                                            2